Affirmed and Opinion filed May 20, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00221-CR

               CHRISTOPHER ARTHUR TATUM, Appellant
                                       V.
                         THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1346138


                                OPINION
      A jury convicted appellant Christopher Arthur Tatum of failing to comply
with a requirement of the sex-offender registration program. The trial court found
the enhancement allegations to be true and sentenced appellant to confinement in
the Institutional Division of the Texas Department of Criminal Justice for twenty-
five years. We affirm.
                                  I. BACKGROUND

      Appellant was convicted of aggravated rape in 1978, requiring him to
register as a sex offender for his lifetime.       See Tex. Code Crim. Proc. art.
62.101(a)(1) (West Supp. 2013); Tex. Code Crim. Proc. art. 62.001(6)(A)(West
Supp. 2013).       After registering, appellant failed to report to the local
law enforcement authority designated as the appellant’s primary registration
authority within thirty days before or after his statutory-reporting date to verify the
information in the registration form maintained by the authority for appellant. A
jury found appellant guilty of failing to comply with this requirement of the sex-
offender registration program.

                        II. SUFFICIENCY OF THE EVIDENCE

      In his first issue, appellant asserts the evidence is insufficient to support his
conviction. Specifically, appellant argues the State did not prove he intentionally
or knowingly failed to comply with the annual verification requirement of the sex-
offender registration program. In a sufficiency review, we view all evidence in the
light most favorable to the verdict and determine whether any rational trier of fact
could have found the essential elements of the offense beyond a reasonable doubt.
Salinas v. State, 163 S.W.3d 734, 737 (Tex. Crim. App. 2005). The jury, as the
sole judge of the credibility of the witnesses, is free to believe or disbelieve all or
part of a witness’s testimony. Jones v. State, 984 S.W.2d 254, 257 (Tex. Crim.
App. 1998). The jury reasonably may infer facts from the evidence presented,
credit the witnesses it chooses to credit, disbelieve any or all of the evidence or
testimony proffered, and weigh the evidence as it sees fit. Sharp v. State, 707
S.W.2d 611, 614 (Tex. Crim. App. 1986). Reconciliation of conflicts in the
evidence is within the jury’s discretion. Losada v. State, 721 S.W.2d 305, 309

                                          2
(Tex. Crim. App. 1986). An appellate court may not reevaluate the weight and
credibility of the evidence produced at trial or substitute its judgment for that of the
jury. King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000). Inconsistencies
in the evidence are resolved in favor of the verdict. Curry v. State, 30 S.W.3d 394,
406 (Tex. Crim. App. 2000). We do not engage in a second evaluation of the
weight and credibility of the evidence, but only ensure the jury reached a rational
decision. Muniz v. State, 851 S.W.2d 238, 246 (Tex. Crim. App. 1993). When the
indictment alleges that a defendant “intentionally and knowingly” failed to comply
with a requirement of the sex-offender registration program, as in the present case,
we review the record for evidence the defendant’s failure was intentional or
knowing. See Harris v. State, 364 S.W.3d 328, 335 (Tex. App.—Houston [1st
Dist.] 2012, no pet.); Varnes v. State, 63 S.W.3d 824, 833 (Tex. App.—Houston
[14th Dist.] 2001, no pet.).

       A person commits an offense if the person is required to register and fails to
comply with any requirement of Chapter 62 of the Texas Code of Criminal
Procedure, entitled “Sex Offender Registration Program.”1 Tex. Code Crim. Proc.
Ann. art. 62.102(a) (West Supp. 2013). In the indictment, appellant was charged
with intentionally or knowingly failing to comply with the annual verification
requirement in article 62.058(a). See id., art. 62.058(a) (West Supp. 2013). Under
this requirement, a sex offender who has only once been convicted or received a
deferred-adjudication order regarding a sexually violent offense, and who is
subject to registration under Chapter 62, must report to the local law enforcement
authority designated as the person’s primary registration authority once each year


1
 Unless otherwise specified, all statutory references in this opinion are to the Texas Code of
Criminal Procedure.
                                              3
not earlier than the 30th day before and not later than the 30th day after the
anniversary of the person’s date of birth to verify the information in the registration
form maintained by the authority for that person.2 See id.

       Officer Jorge Lucero, a police officer for the City of Houston, testified that
he met appellant on December 12, 2011, at an appointment to conduct appellant’s
initial sex offender registration. The record contains a Texas Department of Public
Safety Sex Offender Update Form, signed by appellant. It reflects a “Next Annual
Due Date” of “02/12/2012” and is initialed by appellant. The date is appellant’s
birthday.

       Officer Lucero testified that he asked appellant if he understood when his
next due date was and appellant said yes and initialed the form. The record also
contains    a    “Houston       Police   Department      Sex     Offender     Registration
Acknowledgement Form” that is signed by appellant. The form provides appellant
has to register with the Houston Police Department once a year within thirty days
before or after his birthday.

       Before that meeting, Sergeant Glenn Shepherd of the Houston Police
Department met with a group of twenty-two to twenty-eight persons, including
appellant, to go over the rules for sex-offender registration. Sergeant Shepherd
testified that he spends two hours or more going over the rules to make sure that
class members understand the requirements. A “Pre-release Notification Form” for
the Texas Sex Offender Registration Program, dated November 28, 2011, contains
the signature of both appellant and Sergeant Shepherd. It reflects that the


2
  There was evidence showing that appellant had been convicted once of a sexually violent
offense and that he was subject to registration under Chapter 62. Appellant does not dispute
these matters.
                                             4
verification requirement is “Annual (on birthday).” On the form appellant initialed
the placed indicated for “Periodic Verification of Registration: I must personally
appear at my primary registration authority and verify my registration information
annually, every 90 days, or every 30 days, as indicated above.” Sergeant Shepherd
testified appellant was able to take a copy of his paperwork with him.

       Rhonda Savage, who works for the Texas Department of Criminal Justice,
testified that she met with appellant on October 31, 2011. The record contains
another “Pre-release Notification Form” signed by appellant. The form, dated
November 7, 2011, was also signed by Savage. It reflects that the duty to register is
“Lifetime” and the verification requirement is “Annual (on birthday).” Appellant
initialed “Periodic Verification of Registration” on that form as well. Savage
testified that appellant was given a copy when he was released from the custody of
the Texas Department of Criminal Justice and that she believed appellant
understood. According to Savage, she told appellant he had to register “lifetime
annually on [his] birthday.”

       Appellant testified that he was released from prison in November 2011, and
that he registered as a sex offender in December. Appellant testified that Officer
Shepherd told him what he was supposed to do to register. According to appellant,
Officer Shepherd told him that he “was supposed to register 2013 [sic], because it
was two months before my birthday.” Appellant said no one ever specifically
pointed out to him “on those documents” that he was supposed to report “on 2012
[sic] and not 2013.” Appellant began receiving letters in the mail from someone
who wanted to represent him and he went to Mykawa Road3 to inquire. When he


3
 The location where Officer Lucero and Sergeant Shepherd testified they met with appellant was
on Mykawa Road.
                                              5
arrived there, he gave someone his identification and waited.          According to
appellant, a man there registered him. Appellant did not remember meeting with
Officer Lucero and did not know who he was.

      Appellant’s claim of insufficient evidence that his failure to comply with the
annual verification requirement was intentional or knowing is based upon his
testimony that Sergeant Shepherd told him that he did not have to verify his
information until 2013. Sergeant Shepherd testified that if appellant’s birthday
was shortly after his appointment date for actual registration, appellant still would
have to verify the information in 2012. According to Officer Lucero, and the
forms appellant signed, appellant met with Officer Lucero after meeting with
Sergeant Shepherd and initialed the requirement that his next annual due date was
“02/12/2012.”     From this evidence the jury reasonably could have found
appellant’s failure to comply with the annual verification requirement in article
62.058(a) was intentional and knowing. Accordingly, we conclude that the record
contains evidence from which a rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. See Harris, 364 S.W.3d at
335–36; Varnes, 63 S.W.3d at 832–33. Appellant’s first issue is overruled.

                                   III. VOIR DIRE

      In his second issue, appellant asserts the trial court failed to correct a
mistaken impression that jurors may have received based on a venire member’s
statement during voir dire that “You could always just claim ignorance of the law,
but that’s no excuse.” According to appellant, because the trial court did not
correct this statement, the jurors likely believed that appellant’s alleged ignorance
regarding the requirement that he verify his registration within thirty days before or
after February 12, 2012 was irrelevant. As a result, appellant asserts the jury may

                                          6
have convicted appellant solely based on his failure to verify his registration within
thirty days before or after February 12, 2012. The record reflects that appellant did
not assert this complaint in the trial court by means of an objection, a request for an
instruction to disregard, a motion for mistrial and that appellant did not otherwise
voice this complaint in the trial court.

      Appellant contends that, because this complaint constitutes fundamental
error, no preservation of error was required. Appellant does not allege that the
alleged error in question tainted the presumption of innocence, that the trial court
violated a right which must be implemented unless expressly waived, or that this
complaint involves an absolute systemic requirement that may not be waived.
Though appellant asserts that the venire member’s uncorrected statement violated
his due process rights and likely tainted the jury, under applicable precedent,
appellant’s complaint in the second issue does not constitute fundamental error.
See Griggs v. State, 213 S.W.3d 923, 926–27 (Tex. Crim. App. 2007); Young v.
State, 137 S.W.3d 65, 67–71 (Tex. Crim. App. 2004); Aldrich v. State, 104 S.W.3d
890, 895–97 (Tex. Crim. App. 2003); Beltran v. State, 99 S.W.3d 807, 811–12
(Tex. App.—Houston [14th Dist.] 2003, pet. ref’d). Therefore, appellant waived
his second issue by failing to preserve error in the trial court. See Griggs, 213
S.W.3d at 926–27; Beltran, 99 S.W.3d at 811–12. In any event, to the extent any
juror had a mistaken impression regarding the applicable law based on the venire
member’s statement, in the jury charge the trial court instructed the jury that, to
find appellant guilty, the jury was required, among other things, to find beyond a
reasonable doubt that appellant “intentionally or knowingly” failed to comply with
the verification requirement. Appellant’s second issue is overruled.



                                           7
                            IV. ADMISSION OF EVIDENCE

       In his third issue, appellant asserts the trial court erred in admitting evidence
that he did not report to authorities that he had moved to a new address within
seven days of the move. Although appellant did object when he was questioned
about it, Officer Lucero already had testified that appellant failed to notify
authorities of his new address when appellant’s parole was complete and appellant
was released from the halfway house. Because the same evidence was admitted
without objection at other points in the trial, any error in the admission of
appellant’s testimony does not present reversible error. See Lane v. State, 151
S.W.3d 188, 193 (Tex. Crim. App. 2004). Accordingly, we overrule appellant’s
third issue.

       The judgment of the trial court is affirmed.




                                  /s/   Kem Thompson Frost
                                        Chief Justice



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Publish—Tex. R. App. P. 47.2(b).




                                           8